Citation Nr: 1452790	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  13-07 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right foot disability.  


REPRESENTATION

Veteran represented by:	Antonio Tejeda, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1958 to September 1961.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's degenerative joint disease (DJD) of the right first metatarsophalangeal (MTP) is reasonably shown to be etiologically related to an injury in service.  


CONCLUSION OF LAW

Service connection for DJD of the right first MTP joint is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA applies to the instant claim; however, as this decision grants the benefit sought, there is no need to belabor the impact of the VCAA on the matter, as any VCAA-mandated notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis). 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran claims his right first MTP DJD is the result of "smashing" his foot by dropping a heavy roll of paper on it while working in the mess hall.  His service treatment records (STRs) show that in June 1960 the Veteran was seen for a right great toe contusion.  In January 1961, he was treated for cellulitis of the right great toe, which was infected secondary to an accident sustained when he smashed his foot working in a mess hall.  Paronychia was diagnosed, and treatment included nine days hospitalization.  STRs show further complaints of pain and problems with the right great toe in February 1961 and again in March 1961.  In May 1961, the Veteran was again treated for an infected great right toe, including surgery and a 24 day hospitalization.  On discharge, it was noted that there was no swelling or pain of the toe; he could easily bear weight without tenderness.  Nevertheless, he was place on a profile.  Service separation examination was noted to be normal, however, in a Report of Medical History for separation, the Veteran reported he had foot trouble.  

Postservice treatment records show that beginning in 2011, the Veteran has right great toe pain, especially in the winter.  

VA treatment records note a diagnosis of right great toe DJD due to trauma.  

On July 2012 VA examination, the Veteran reported he sustained a right foot injury in service when a heavy roll of paper fell on his foot.  He reported that the foot was bloody and that he was treated in a hospital for a toenail infection and cellulitis.  He reported that he was treated for a staph infection and placed on profile; he further reported that following separation from service, his right big toe hurt when he walked, radiating proximately down the great and second toes and toe pads towards the mid-foot on the plantar surface.  

The diagnoses were: Morton's neuroma, metatarsalgia, and DJD were diagnosed.  The examiner noted that while the Veteran had a contusion of the great big toe in service, there were no residuals on examination.  

On examination, it was noted that the Veteran had an antalgic gait and avoided weight-bearing on both great toes, but most prominently avoided placing right first and second metatarsal toe pads on the floor when walking.  Visual inspection of the great toe MTP joints was consistent with mild DJD.  Mild degenerative changes of the first MTP joint and interphalangeal joint of the great toe were confirmed by X-ray.  The examiner noted that an independent radiologist reviewed the X-rays and determined that both great toes have DJD of the MTP joint, mild in the left and moderate to severe in the right, but without signs of trauma to the bone or joint.  

The examiner noted that the radiologist reported that the Veteran's DJD was just basic wear and tear, and that both feet had other degenerative changes, similar bilaterally.  The examiner noted that DJD of the both great toes was consistent with age-related changes, just happened to be more severe in the right, and had nothing to do with the contusion or paronychia on active duty.  The examiner noted that DJD affects certain joints first/more than others, and presents in great toe MTPs first.  The examiner opined that the Veteran's current foot condition (DJD) was not caused by smashing his foot while working at the mess hall.  The examiner noted that the Veteran sustained a right great toe contusion requiring no treatment in service and opined that this was a self-limited condition which resolved, with no current signs or symptoms.  The examiner noted that recurring right great toe paronychia in service did not recur after postservice, and that the Veteran has not sought treatment or exhibited any current signs of paronychia.  

The examiner opined that the Veteran's bilateral great toe DJD is consistent with age-related change and not caused by, secondary to, or enhanced by any condition of his right great toe in service.  The examiner explained that there were no signs of trauma to the phalanges, or residuals of an injury, shown on visual examination of the right toe phalanges where the Veteran indicated he had trauma, or by X-ray, and noted that there were signs of normal degenerative changes bilaterally in sites that are regularly present and not post-traumatic in nature or location.  The examiner noted that the Veteran had not had a medical evaluation for, or treatment of a foot condition since his separation from service more than 50 years ago, and opined that this was inconsistent with an ongoing foot condition since service.  

At the October 2014 hearing, the Veteran's attorney submitted a private medical opinion (with waiver of RO review) and asserted that the evidence showed the Veteran's right foot disability was caused by his injury in service.  The private opinion, dated in September 2014, notes that the Veteran sustained a blunt trauma foot injury performing military duties when a heavy roll of paper fell on the foot.  The provider noted that the Veteran was evaluated and treated for an infected toenail, undergoing surgery.  The opinion notes that the treatment involved complications, including a staph infection, restricting his ambulation, and that when he was eventually released he was still limping.  The provider opined that the limp noted was as likely as not related to a deeper foot injury that was undiagnosed at the time.  The provider opined that based on X-rays showing prominent degenerative changes at the right first MTP joint space, it is as likely as not that the degenerative changes relate to the original foot injury in 1961.  

It is not in dispute that the Veteran has a current right foot disability, specifically right great toe DJD.  It is also not in dispute that he sustained at least one (the record suggests more) right foot injury in service.  However, a right foot/ right great toe disability was not noted on service separation or diagnosed postservice until many years thereafter.  Accordingly, service connection for such disability on the basis that it became manifest in service and has persisted since, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. §§ 1112) is not warranted.  What still must be shown to substantiate the claim then is that the Veteran's current right foot disability is etiologically related to his service/injury therein.  

The Board notes that there is both positive and negative evidence regarding the etiology of the Veteran's right first MTP DJD.  Upon review of all the evidence, the Board finds that it is at least in equipoise as to whether or not the current right great toe DJD is related to an injury in service.  While the VA examiner who provided the opinion against the claim included a very detailed rationale, indicating that an independent radiologist was consulted and confirmed the findings, the Board notes that the summation of the injury in service as a self-limited condition does not appear to accurately portray what occurred in service, i.e. first an injury in June 1960, then cellulitis of the right great toe following a "smashing" mess hall accident in January 1961, ongoing complications in February and March 1961, two hospitalizations (of 9 and 24 days the latter in May 1961), surgery, a physical profile, and the Veteran's report of foot trouble on service separation.  This does not suggest a self-limiting injury.  Furthermore, the characterization of DJD in both great toes as mild (and consistent with aging) appears facially inconsistent with the radiologist's opinion that on X-ray left great toe DJD was mild right was moderate to severe.  The private opinion inaccurately reports the factual background, specifically in noting that following treatment Veteran had a limp (which does not appear in the STRs, although quite possibly may have been based on the Veteran's self-reported history).  Nonetheless, the rationale appears more logical, given the facts shown.  Finding the positive and negative evidence regarding the merits of the Veteran's claim at least in equipoise, and resolving the benefit of the doubt in the Veteran's favor as required under these circumstances (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the Board finds that service connection for DJD of the right first MTP is warranted.  


ORDER

Service connection for DJD of the right first MTP is granted. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


